The majority opinion is correct in holding that local assessment liens do not rank as do general taxes in inverse order to the date of their levy, and in overruling the case of Seattlev. Everett, 125 Wn. 39, 215 P. 337, in so far as it holds to the contrary. But I am unable to agree with the majority opinion in holding that the pro rata rule should apply to local assessment liens. As I read it, the language contained in § 9372, Rem. Comp. Stat., that every such assessment lien "shall be paramount and superior to any other lien or encumbrance whatsoever, theretofore, or thereafter created except a lien for assessments for general taxes" is simply meaningless. To say that liens created at different times are superior to other liens theretofore or thereafter created, when the other liens are of the same kind and character, is to *Page 518 
attempt to do something that is manifestly impossible.
That being the situation, the priority of local assessment liens should be determined according to the rule which obtains in the absence of any statutory establishment of priority, viz., that liens take their precedence in the order in which they are created, the first in time being the first in right. This rule is fundamentally sound, is applicable in all cases of liens except for general taxes, and, to my mind, would work a beneficent result as applied to local assessment liens. For the reason that the statute has established no rule as to priority of these liens, I am convinced that the majority opinion is in error in attempting to establish the rule of priority, which rule is contrary to that generally applicable to liens. I therefore dissent.
MITCHELL, J., concurs with MACKINTOSH, J.